UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 00-20334
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


        EUGENIO LUEVANO-VELA, also known as Eugenio Vela,

                                                Defendant-Appellant.




           Appeal from the United States District Court
                For the Southern District of Texas
                          H-99-CR-437-ALL


                           June 7, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

      Defendant Eugenio Luevano-Vela appeals his conviction after

guilty plea for violation of 8 U.S.C. § 1326, which prohibits a

person who has been previously deported from being present in the

United States without consent of the Attorney General.    We affirm.

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
     Luevano-Vela’s indictment, filed August 4, 1999, alleged that

he, “an alien previously deported and removed from the United

States, was found present in the United States at Houston, Texas

without having obtained the consent of the Attorney General of the

United States to apply for readmission into the United States.”

Prior to entering a guilty plea, Luevano-Vela filed a motion to

dismiss the indictment, arguing that it failed to allege that he

was found in the United States after an unlawful reentry or that he

had the requisite mens rea to commit the offense.                The district

court denied the motion and sentenced Luevano-Vela to 78 months of

imprisonment followed by a three-year term of supervised release.

      On appeal, Luevano-Vela challenges the sufficiency of his

indictment, which challenge we review de novo.             See United States

v. Guzman-Ocampo, 236 F.3d 233, 236 (5th Cir. 2000).

     Luevano-Vela contends that his indictment was insufficient to

support   the   16-level   increase       in   his   offense   level   and   the

resulting enhanced sentence under § 1326(b)(2) because it did not

allege that he had a prior felony conviction.                  Section 1326(a)

provides that an alien without a prior conviction who is convicted

of illegal reentry following deportation faces a two-year maximum

prison sentence. Under § 1326(b)(2), however, if the alien’s prior

deportation was subsequent to a conviction for an aggravated

felony, the maximum sentence is twenty years.              The Supreme Court

has held that, because § 1326(b)(2) provides for a sentencing


                                      2
factor and not a separate criminal offense, the aggravated felony

triggering the increased maximum penalty need not be alleged in the

indictment.   Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998).       Luevano-Vela   acknowledges   that    Almendarez-Torres

foreclosed the issue, but he argues that Apprendi v. New Jersey,

120 S. Ct. 2348 (2000), indicates that Almendarez-Torres is no

longer viable.   See Apprendi, 120 S. Ct. at 2362 & n.15.   However,

this court has held that the Supreme Court’s Apprendi decision

“expressly declined to overrule Almendarez-Torres,” which therefore

remains in effect.    United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).    We find no merit

in Luevano-Vela’s Apprendi argument.

     Luevano-Vela next contends that his indictment does not charge

an offense because it failed to allege the requisite mens rea, that

is, general intent.    The general intent of a defendant to re-enter

the United States may be inferred from the fact that the defendant

was previously deported and subsequently found in the United States

without consent of the Attorney General. United States v. Berrios-

Centeno, ___ F.3d ___, 2001 WL 435494, *3 (5th Cir. April 27,

2001).    The indictment in the instant case is almost identical to

the indictment found sufficient in Berrios-Centeno. Id. at *4 n.4.

We conclude that Luevano-Vela’s indictment sufficiently alleged the

general intent mens rea required in § 1326 offenses.

     Luevano-Vela then challenges his sentence, arguing that the


                                   3
district court erred in enhancing his offense based on his prior

aggravated felony conviction.      His only prior felony was a 1980

conviction for the unauthorized use of a motor vehicle handed down

by a state district court.    He argues that the offense did not have

the element of the use, attempted use, or threatened use of

physical force against the person or property of another.              He

argues in the alternative that his conviction falls outside the

scope of a crime of violence because he received a suspended three-

year term of imprisonment and probation, which did not qualify as

a year or more of imprisonment.    He recognizes that this court has

already   rejected   his   arguments   in   United   States   v.   Galvan-

Rodriguez, 69 F.3d 217, 219 (5th Cir.), cert. denied, 528 U.S. 837

(1999) and United States v. Banda-Zamora, 178 F.3d 728, 730 (5th

Cir. 1999).   We agree.    The district court did not err in imposing

the 16-level enhancement based on Luevano-Vela’s prior conviction.

     Based on the foregoing, we affirm Luevano-Vela’s conviction

and sentence.

     AFFIRMED.




                                   4